CHRIS DANIEL
                                  HARRIS COUNTY DISTRICT CLERK
                                     CIVIL/FAMILY POST TRIAL

                                              DATE: August 21, 2015
                                                                                                 FILED IN
                                               14th
FOURTEENTH COURT OF APPEALS INFORMATION SHEET BY    COURT
                                                 TRIAL    OF APPEALS
                                                        COURT
                                                  HOUSTON, TEXAS
CLERK
                                                                            8/21/2015 4:04:36 PM
                                                                            CHRISTOPHER
Note to trial court clerk: You are expected to file the clerk’s record by the               A. PRINE
                                                                              original due date.  If
                                                                                     Clerk
you cannot, you should advise the Clerk of the Fourteenth Court of Appeals immediately in
writing, stating the reason and the date by which the record will be filed. Generally speaking,
for good cause shown, the Court will grant no more than two extensions from the original due
date, each extension not to exceed 30 days.

                   Appellate Case Number-14-15-00613-CV
        Trial Court Case Number: 2014-61155 ___________________________________
        Trial Court Number 234TH District Court
______________________________________________________________________________
                                    Information from Trial Court Clerk
          The clerk’s record will be completed and filed with the appellate court clerk by the
          original due date, subject to payment arrangements being made.

 X        The clerk’s record will not be filed by the original due date. (Please state reasons bel ow)
          Reason(s) See Below; More time is needed so that this clerk may fully assess the
                estimated cost for the clerks record, as well to inform the appellant’s attorney
                of the costs for payment;

          I believe I can file the clerk’s record by _8-31-15_____, and I request 10 days extension.

     __ Appellant has not made payment arrangements.
      __ Appellant has been notified that the clerk’s record is ready.
        _ Appellant has made payment arrangements.

                                                                         CHRIS DANIEL,
                                                                         CLERK DISTRICT COURT,
                                                                         HARRIS COUNTY, TEXAS


                                                                         BY: /s/ PHYLLIS WASHINGTON
                                                                                 PHYLLIS WASHINGTON, DEPUTY




District Clerk’s LetterOnReceipt NOAatt.wpd